Citation Nr: 0521426	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-28 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for right foot pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to July 
1987.  This matter arises from June 2002 and November 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The veteran was afforded a personal hearing at the RO before 
the undersigned veterans law judge in March 2005.  A 
transcript of that hearing is associated with the claims 
file.  The veteran submitted additional evidence directly to 
the Board at the time of his personal hearing. He also 
submitted a waiver of initial RO review of the new evidence.  
The evidence will therefore be considered in this decision.  
38 C.F.R. § 20.1304 (2004).

The Board notes that this appeal was framed as entitlement to 
service connection for bilateral pes planus.  By a rating 
action dated in April 2003, the RO granted an increased 
rating for pronation syndrome of the left ankle.  The RO also 
appears to have construed this as a grant of the veteran's 
claim of service connection for left foot disability.  The 
veteran expressed his satisfaction with this determination at 
his March 2005 personal hearing and indicated that he was 
only seeking service connection for pes planus on the right 
foot.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Bilateral hearing loss for VA purposes was not manifested 
in service or within one year of service discharge, and the 
preponderance of the medical evidence is against the finding 
that any current hearing loss disability is causally related 
to the veteran's active military service.

3.  Right foot pes planus did not manifest in service, and 
there is no competent evidence establishing a nexus between 
the veteran's active service and his current right foot 
disorder.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service or by a service-connected disability, and may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a), 3.385 (2004).

2.  Right foot pes planus was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By letters dated in April and July 2002, and prior to the 
initial adjudication of the respective appeals, the RO 
advised the veteran of the essential elements of the VCAA.  
The veteran was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claims for service connection, but that he must provide 
enough information so that VA could request any relevant 
records.  The veteran was advised of the evidence received.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  
The RO also requested that the veteran send any evidence to 
VA that might be pertinent to the claim.  These letters 
provided the notice of all four elements that were discussed 
above.  See Mayfield v. Nicholson, No. 02-1077, slip op. at 
33 (U.S. Vet. App. Apr. 14, 2005).

The June and November 2002 rating decisions, April 2003 
Statement of the Case (SOC), June 2003 Supplemental 
Statements of the Case (SSOC), and August 2003 SOC 
collectively notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to substantiate his service connection claims.  The 
April and August 2003 SOCs specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

The veteran's service medical records are on file.  Medical 
records have been obtained from the Miami VA Medical Center 
(VAMC) and West Palm Beach VAMC.  The veteran has not 
identified any outstanding medical records that would be 
pertinent to the claims on appeal.  VA examinations were 
conducted in September 2002 and June 2003.  The Board 
therefore finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, No. 02-1077, slip op. at 33 
(U.S. Vet. App. Apr. 14, 2005).  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.




38 U.S.C.A. § 7104 provides that Board decisions must be 
based on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit Court has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

Bilateral Hearing Loss

The veteran contends that his diagnosed bilateral 
sensorineural hearing loss is etiologically related to his 
active service.  He states that had repeated in-service noise 
exposure, which damaged his hearing.  He notes that service 
medical records document a decrease in hearing acuity during 
the course of his military service.  He maintains his hearing 
gradually worsened post-service until it reached a point that 
he required hearing aides.

According to the service medical records, while the veteran 
was in service, he experienced some change in his hearing 
acuity.  



At the time of his service enlistment examination in 1979, 
pure tone thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
10
10
LEFT
10
5
15
20
10

Subsequent treatment and examination records show that the 
veteran's hearing was routinely screened, and that some 
decreases and increases in hearing acuity were recorded.  

When the veteran was examined for purposes of service 
discharge in May 1987, he was diagnosed as having high 
frequency hearing loss.  On the audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
15
20
20
LEFT
0
0
15
15
25

Outpatient treatment records from the Miami and West Palm 
Beach VAMCs have been reviewed.  Dated between February 2001 
and February 2005, those records show that the veteran 
receives care for diagnosed bilateral sensorineural hearing 
loss.  In February 2001, the veteran was referred for an 
evaluation for left ear hearing loss, status post head 
trauma.  The veteran reported suffering a skull fracture and 
concussion in January 2000 from falling off a roof.  He said 
that he noticed that his hearing in his left ear was 
"gone," following the fall.  He further related that a 
physician had told him that there was blood behind the 
tympanic membrane of his left ear.  The veteran also gave a 
six-year history of in-service noise exposure to tanks and 
gunfire.  He said he was never issued hearing protection.  
Following an examination, the diagnosis was right ear 
sensorineural hearing loss and left ear mixed conductive and 
sensorineural hearing loss.  The examiner opined that the 
veteran's hearing loss was consistent with noise exposure and 
head trauma affecting the left ear.

The Board has also considered the report of a June 2003 VA 
audiology examination.  The veteran provided a history of 
noise exposure throughout his active military service.  He 
stated his hearing was normal prior to service, but that, at 
the time of his service discharge, high frequency hearing 
loss was diagnosed.  The examiner noted, however, that 
audiometrics obtained at the time of military discharge 
revealed normal/very near normal peripheral hearing 
sensitivity, bilaterally.  She also observed that post-
service treatment records noted that the veteran's hearing 
loss developed after he suffered a head injury/skull 
fracture.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
60
70
70
LEFT
95
90
110
115
NR

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear.  A speech recognition score could 
not be elicited in the left ear.  The diagnosis was moderate 
sensorineural hearing loss for the right ear and profound 
mixed hearing loss for the left ear.  Given his normal/near 
normal hearing status at the time of military discharge and 
post-military onset of hearing loss due to trauma, the 
examiner opined that it was "not likely" that the veteran's 
hearing loss was the result of military noise exposure.

The evidence of record fails to establish hearing loss for VA 
purposes in service.  The Board recognizes that changes in 
the veteran's hearing occurred during his active service, and 
that "high frequency hearing loss" was diagnosed at his 
service discharge examination.  However, as the criteria for 
establishing hearing loss disability for VA purposes was not 
shown, a finding of hearing loss in service for VA 
compensation purposes cannot be made.  See 38 C.F.R. 3.385.  
There is also no evidence establishing a diagnosis of hearing 
loss for VA purposes within one year of service discharge.  
Thus, the remaining question is whether there is sufficient 
evidence demonstrating an etiological link between the 
veteran's current hearing loss and his military service.  

The February 2001 VA treatment note indicates that the 
veteran's hearing loss is due, in part, to in-service noise 
exposure.  This opinion appears to be based solely on a 
history provided by the veteran.  The examiner did not have 
the opportunity to review entire record, to include the 
veteran's service medical records.  On the other hand, the 
June 2003 VA examination report clearly notes that the entire 
record was reviewed.  The examiner also furnished a 
thoughtful rationale for her opinion and identified the 
important and relevant medical evidence and facts of record.  
It was opined by the physician that the veteran's left ear 
hearing loss is not etiologically related to his active 
service, to include noise exposure, but rather a post-service 
head injury.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not, and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  For 
the reasons set forth above, the Board finds that the opinion 
rendered in the June 2003 VA examination report is clearly 
more probative than the findings made in the February 2001 
treatment note.  Given the particular circumstances of this 
claim, service connection for the veteran's bilateral hearing 
loss is not warranted.

Right Foot Pes Planus

The veteran contends that service connection for right foot 
pes planus is warranted.  He states that bilateral pes planus 
was identified and diagnosed at his enlistment examination.  
He says that he was issued shoe inserts while in basic 
training, and that he continued to receive shoe inserts 
throughout the remainder of his service.  The veteran 
maintains that his right foot pes planus worsened during the 
course of his service due to rigorous exercise and marching 
in combat boots.  He further asserts that his preexisting pes 
planus was aggravated by his military service.

Service medical records are absent of any findings of 
complaints, treatment, or diagnosis of right foot pes planus 
or any other disability of the right foot.  With the 
exception of the veteran missing the tip of his left great 
toe, the service enlistment physical examination report 
revealed that his feet were otherwise normal.  The report of 
his service discharge examination also disclosed that his 
feet were normal.  The Board acknowledges that the service 
medical contain a notation reflecting treatment for left foot 
and ankle pain, but those records make no reference to the 
veteran's right foot and/or bilateral pes planus.

Outpatient treatment records show that the veteran has been 
diagnosed as having bilateral pes planus long after his 
military service.  However, for the most part, these records 
address the problems the veteran currently experiences with 
his left foot and ankle, which are already service connected.  
The veteran underwent reconstructive surgery of the left foot 
and ankle in June 2002.  None of the records contained any 
findings that related the veteran's right foot pes planus to 
his active military service.  Similarly, the report of a 
September 2002 VA podiatry examination merely noted that the 
veteran had flattening of the medial longitudinal arch of 
both feet.  No finding was made that related the veteran's 
right foot pes planus to his active service, to include 
aggravation of any preexisting disability.

The veteran has proffered no competent evidence in support of 
his appeal.  There is no evidence of right foot pes planus in 
service.  There is also no competent medical evidence 
associating the veteran's current right foot pes planus to 
his active service.  The Board has considered the veteran's 
argument that he had a preexisting pes planus disability that 
was aggravated by service.  However, as there is no evidence 
of complaints, treatment, or diagnosis of right foot pes 
planus in service, his contentions on the issue of whether 
right foot pes planus did indeed preexist service and whether 
there was an increase in disability during service is without 
merit.  See 38 C.F.R. 3.306 (2004).

In determining whether any of the claimed benefits are 
warranted, VA must determine whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107(b).  In this case, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims for service connection for bilateral hearing 
loss and right foot pes planus.  The provisions of § 5107(b) 
are not applicable.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for right foot pes planus 
is denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


